Title: To Thomas Jefferson from David Gelston, 30 December 1805
From: Gelston, David
To: Jefferson, Thomas


                  
                     Sir,
                     New York 30th. Dec: 1805
                  
                  I have this day received from Mr Jarvis a letter dated 11th Oct: last, a copy of which is enclosed,
                  I shall take care of the wine, until your instructions are received, when they will be particularly attended to—
                  The sample bottles will be forwarded by first water conveyance, being doubtful of the propriety of sending them by mail—
                  With very great respect, I have the honor to be, Sir, your obedient servant
                  
                     David Gelston 
                     
                  
               